 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00009-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING MOTIONS IN
                                                         LIMINE SCHEDULE; ORDER
13                          v.
                                                         DATE: September 8, 2021
14   JOSE REYES-PINEDA,                                  TIME: 10:00 a.m.
                                                         COURT: Hon. Dale A. Drozd
15                                Defendant.
16

17                                               BACKGROUND

18          This case is set for a jury trial on September 8, 2021. Trial confirmation is currently set for

19 August 23, 2021, along with motions previously filed by a defendant whose case has since been

20 dismissed.
21          The parties stipulate and agree that the filing of motions in limine would assist in identifying

22 potential issues in advance of trial. The parties further stipulate and agree that any motions in limine

23 should be filed in accordance with the following schedule:

24          1. Any motions in limine shall be filed on or before August 2, 2021.

25          2. Any responses shall be filed on or before August 9, 2021.

26          3. Any optional replies shall be filed on or before August 16, 2021.

27          4. The hearing on any motions in limine shall be on August 23, 2021 at 10 a.m., the date of the

28              trial confirmation hearing.

                                                          1
30
 1        IT IS SO STIPULATED.

 2

 3
     Dated: July 6, 2021                     PHILLIP A. TALBERT
 4                                           Acting United States Attorney
 5
                                             /s/ KAREN A. ESCOBAR
 6                                           KAREN A. ESCOBAR
                                             MELANIE ALSWORTH
 7                                           Assistant United States
                                             Attorneys
 8

 9
     Dated: July 7, 2021                     /s/ NICHOLAS F. REYES
10                                           NICHOLAS F. REYES
11                                           Counsel for Defendant
                                             GENARO SERRATO-CALLES
12

13   Dated: July 7, 2021                     /s/ E. MARSHALL HODGKINS
                                             E. MARSHALL HODGKINS
14                                           Counsel for Defendant
                                             ANTONIO VALENCIA-
15                                           HERNANDEZ
16   Dated: July 7, 2021                     /s/ OSCAR RICHARD
                                             SWINTON, SR.
17
                                             OSCAR RICHARD SWINTON,
18                                           SR.
                                             Counsel for Defendant
19                                           JOSE REYES-PINEDA
20
21
                                 FINDINGS AND ORDER
22
     IT IS SO ORDERED.
23

24     Dated:    July 8, 2021
                                        UNITED STATES DISTRICT JUDGE
25

26
27

28

                                         2
30
